Citation Nr: 1107384	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 30, 2009, 
for the grant of non-service connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the benefits sought.  

Though the RO's May 2007 rating decision on appeal and subsequent 
statement of the case and supplemental statements of the case 
addressed this service connection claim as specifically for PTSD, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned at a Board hearing 
in October 2010.


FINDINGS OF FACT

1.  The Veteran's PTSD had its onset in service, due to stressors 
related to his fear of hostile military activity involving events 
resulting in actual or threatened death or serious injury and 
consistent with the places, types, and circumstances of his 
service in Vietnam as well as in-service personal assault 
established by after-the-fact medical evidence.

2.  The evidence of record does not show that the Veteran filed a 
claim for nonservice-connected pension prior to September 30, 
2009, nor does the evidence show that the Veteran was incapable 
of submitting a claim for pension for at least the first thirty 
days prior to that date.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for 
establishing service connection for PTSD are met.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

2.  The criteria for an effective date before September 30, 2009 
for nonservice-connected pension benefits have not been met.  38 
U.S.C.A. §§ 1502, 1503, 1521, 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

In this decision, the Board grants service connection for an 
acquired psychiatric disorder to include PTSD, which represents a 
complete grant of the benefits sought on appeal.  As such, no 
discussion of VA's duty to notify or assist is necessary.

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder to include PTSD on the basis that 
during service in Vietnam, he experienced a number of psychiatric 
stressors in part associated with incidents linked to his 
proximity to combat related activity and in part associated with 
a set of personal assaults including sexual assaults.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, certain chronic diseases, including a psychosis, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The Veteran's claimed psychiatric disorder has been diagnosed to 
include PTSD. PTSD is categorized as a type of anxiety disorder, 
one of several psychiatric disorders listed as an anxiety 
disorder by DSM-IV.  Establishing service connection specifically 
for PTSD requires that there be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The diagnosis of a mental disorder must conform to the 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV) and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a) (2010).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  VA General Counsel has held that "[t]he 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a Veteran engaged in combat with the enemy is 
resolved on a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, and 
relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 
6,256-58 (Feb. 8, 2000).  

In this case, though some part of the Veteran's claimed stressors 
involved close proximity to combat-like situations, the claimed 
stressors are not related to the Veteran's actual engagement in 
combat.  Consequently, his lay testimony alone is not sufficient 
for purposes of establishing the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, 
the record must contain service records or other statements as to 
the occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

However, during the pendency of this claim, effective July 13, 
2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain 
circumstances, the evidentiary standards for establishing the 
occurrence of an in-service stressor for non-combat Veterans.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, 
credible supporting evidence of a corroborated in-service 
stressor was required.  Credible supporting evidence was not 
limited to service department records, but could be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible 
supporting evidence of the actual occurrence of an in-service 
stressor could not consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.  
     
The amended version of 38 C.F.R. § 3.304(f)(3), however, 
eliminated the need for stressor corroboration in circumstances 
in which the Veteran's claimed in-service stressor is related to 
"fear of hostile military or terrorist activity."  
Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as 
from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  

Part of the Veteran's reported stressors involves a set of 
personal assaults including sexual assault, which was not related 
to combat, but rather reportedly occurred when assaulted by 
military police in Vietnam while the Veteran was under arrest.  
If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate an account of a stressor incident.  38 C.F.R. § 
3.304(f)(4).  Furthermore, an exception to Moreau v. Brown, 9 
Vet. App. at 396, indicates that after-the-fact medical evidence 
can be used to establish a stressor based on personal assault.  
See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. 
West, 12 Vet. App. 272, 278 (1999).

In deciding a claim generally, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Finally, in determining whether service connection is warranted 
for a disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service treatment records show no indications of any psychiatric 
complaints or treatment, or treatment for any injury referable to 
the Veteran's claimed stressors.  The Veteran's DD Form 214 shows 
that he served in Vietnam from February 1970 to April 1971.  

Service personnel records show that the Veteran was apprehended 
by security police at Tan Son Nhut Air Base in early September 
1970 during an incident involving his possession of marijuana, 
which resulted in Article 15 punishment.  Other service personnel 
records show that the Veteran received an Army Commendation Medal 
in March 1971 while a Specialist Four with the 271st Aviation 
Company (Assault helicopter).  Other service personnel records 
show other notations indicating the Veteran served with an 
assault helicopter company and an aviation company while in 
Vietnam.

VA treatment records dated in 2005 and 2006 show treatment for 
psychiatric complaints and symptoms, and diagnoses including 
adult sexual abuse; recurrent major depression; depressive 
disorder; anxiety disorder, not otherwise specified; and anxiety 
state.

At an April 2007 VA psychiatric examination, the Veteran reported 
that he received an Article 15 punishment for possession of 
cannabis.  In association with that, he reported that after being 
taken into custody for that drug possession, he was sexually 
assaulted by military guards.  He also reported that he took part 
in combat operations and in recovery of war dead in Cambodia.  
After examination the report concluded with Axis I diagnoses of 
major depressive disorder; adult sexual abuse; and chronic PTSD, 
mixed etiology (sexual assault and combat).

In an August 2007 statement, a VA clinical social worker, a 
Licensed Master Social Worker (LMSW), reviewed the Veteran's 
report of stressors principally involving: the assaults by 
military police; witnessing a deadly collision of helicopter and 
plane; brutal treatment of Vietnamese including rape of a woman, 
and the killing of a Vietnamese man who was pushed from a 
helicopter while in flight over Cambodia.  On review of these 
reports and the Veteran's symptomatology, that VA treatment 
provider opined that the Veteran clearly met the DSM IV criteria 
for a diagnosis of PTSD, which was chronic and severely 
disabling.  She also opined that the diagnosis was related to 
both military sexual assault and combat related exposures.

In a February 2009 statement, a VA LMSW, Program Coordinator-
PTSD Clinic, Military Sexual Trauma Coordinator, noted that 
during the course of treatment after screening positive for a 
history of military related sexual trauma, the Veteran was 
diagnosed with PTSD from personal assault and combat in Vietnam.  
He was also diagnosed with Major Depressive Disorder.  That VA 
treatment provider discussed the incidents involving personal 
assaults by the military police; witnessing the midair collision 
of a plane and helicopter and aftermath; and witnessing the 
brutal rape of Vietnamese women and the killing of a Vietnamese 
man who was pushed out of a helicopter while flying over 
Cambodia.  The VA treatment provider opined that that the Veteran 
clearly met the DSM IV criteria for a diagnosis of PTSD.  She 
also opined that the diagnosis was related to both military 
sexual assault and combat related exposures.

At an October 2010 Board hearing, he testified that while in 
Vietnam he was jailed by U.S. military police when they searched 
him and found marijuana in his pocket.  He testified that he was 
arrested and placed in the stockades for two days; and while 
under arrest, two guards beat him and they committed one or more 
sexual assaults on him while he fought back.  They then warned 
him not to report the incident or they would kill him.  The 
Veteran also testified that he had duties in Cambodia running 
supplies from a base camp onboard helicopters.  During these 
duties onboard helicopters he witnessed a Vietnamese prisoner 
being beaten terribly, and then thrown out of the helicopter to 
his death.  The Veteran also witnessed combat-related incoming 
fire.  

To the extent that any of the above opinions relied in part on 
the Veteran's report of a continuity of symptomatology since 
service, the Veteran is competent to attest to his observations 
of his psychiatric symptomatology, to include attesting as to 
symptoms in service, and as to a continuity of symptomatology 
after discharge.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 
C.F.R. § 3.159(a)(2).   The Board finds that the Veteran's 
testimony and statements on these matters are credible, and that 
they were fairly relied on in opinions given in favor of the 
Veteran on the matter of nexus with service.

In sum, the examiner from the April 2007 VA examination 
essentially confirmed that the stressors claimed by the Veteran-
involving the sexual assaults, mid air collisions, and other 
incidents entailed in combat operations-were adequate to support 
a diagnosis of PTSD, and that the PTSD symptoms were related to 
the claimed stressors.  That examination and the statements by 
two VA social workers provide after-the-fact medical evidence 
that establishes stressors based on personal assault, which were 
adequate to support a diagnosis of PTSD.

The reported stressors are consistent with the circumstances of 
the Veteran's Vietnam service and as reflected with service 
personnel records reflecting his apprehension by security police 
at Tan Son Nhut Air Base in early September 1970, and his 
assignment with a helicopter company.  The claimed stressors are 
credible and were relied on by the VA clinical staff providing 
opinions as to nexus.  

To the extent the Veteran's claimed stressors were related to his 
fear of hostile military activity involving potential events 
resulting in actual or threatened death or serious injury, they 
were consistent with the places, types, and circumstances of his 
service in the Vietnam Era.  Both the VA examiner at the April 
2007 examination and the statements from the two VA treatment 
providers sufficiently confirmed that the claimed stressors were 
adequate to support a diagnosis of PTSD, and that the PTSD 
symptoms were related to the claimed stressors.  There is no 
clear and convincing evidence to the contrary.

Based on the foregoing, the Board finds that the evidence of 
record is at least in relative equipoise as to whether PTSD is 
related to the Veteran's service.  Thus, resolving all reasonable 
doubt in the appellant's favor, the Board finds that PTSD was 
incurred in service, and that service connection for PTSD is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Effective Date for the Grant of Non-service Connected Pension

The veteran's pension claim arises from his disagreement with the 
effective date of the allowance of the award.  Once entitlement 
to the underlying claim has been granted, further notice as to 
downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007)

As to the duty to assist, all relevant records required for 
adjudication of the claim for an earlier effective date for non-
service connected pension benefits have been associated with the 
claims file.  There is no indication of any known medical records 
not being on file for the one-year period prior to September 30, 
2009.  See 38 C.F.R. § 3.400(b)(1).  Importantly, the Veteran 
does not claim that for the one-year period prior to September 
30, 2009, that he was so incapacitated for a period of 30 days or 
more that it prevented him from filing a disability pension 
claim.  See 38 U.S.C.A. § 5103A(d); C.F.R. § 3.400(b)(1).

Disability pension will be paid to each Veteran of a period of 
war who meets statutorily-defined service, net worth, and annual 
income requirements; and who is permanently and totally disabled 
from nonservice-connected disability not the result of willful 
misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  

All Veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by reason of 
disabilities which are likely to be permanent shall be rated as 
permanently and totally disabled.  38 C.F.R. § 4.17.  Where the 
evidence of record establishes that an applicant for pension who 
is basically eligible fails to meet the disability requirements 
based on the percentage standards set forth at 38 C.F.R. § 4.16 
(2010) but is found to be unemployable by reason of his 
disabilities, age, occupational background and other related 
factors, a permanent and total disability rating for pension 
purposes may be authorized.  38 C.F.R. § 3.321(b)(2).

Generally, and except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

An award of disability pension may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b).  For claims 
received on or after October 1, 1984, the effective date of an 
award of disability pension is the date of receipt of claim. 
However, if within one year from the date on which the veteran 
became permanently and totally disabled, he files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of his willful misconduct, 
was so incapacitating that it prevented him from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which he became permanently and 
totally disabled, the disability pension award may be effective 
from the date of receipt of claim or the date on which he became 
permanently and totally disabled, whichever is to his advantage.  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating an 
intent to apply for VA benefits from a claimant or representative 
may be considered an informal claim.  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

In a May 2010 rating decision, the RO granted the Veteran's claim 
for nonservice-connected pension benefits, and assigned an 
effective date of September 30, 2009, the date of receipt of a 
claim for nonservice-connected pension benefits. 

The Veteran contends that he is entitled to an effective date of 
March 6, 2009.  As basis for that claim, he argues that he 
submitted a VA Form 21-527 claiming non-service-connected pension 
on March 6, 2009.  He argues that he submitted his claim on March 
6, 2009 and that claim is a pending claim for nonservice-
connected pension benefits.  VA Form 21-527, INCOME-NET WORTH AND 
EMPLOYMENT STATEMENT, is a form used for applying for disability 
pension.   

The claims file contains a letter from the Veteran dated in 
September 2009 and received on September 30, 2009, in which he 
claimed in part "any other benefits to which I may be 
entitled."  Documents received from the Veteran's representative 
on December 16, 2009 (dated December 15, 2009) identified the 
"other benefits" claimed as nonservice-connected pension 
benefits. 

There are no communications received by VA prior to September 30, 
2009, indicating an intent to apply for VA benefits from the 
Veteran or his representative that may be considered an informal 
claim that identified the benefit sought as nonservice-connected 
pension benefits.  38 C.F.R. § 3.155(a).  The documents received 
from the Veteran's representative on December 16, 2009, include a 
transmittal letter from the representative stating that the 
Veteran went to the representative office and filed a claim on 
March 6, 2009, and that the representative did a courtesy 
submittal because another representative had the power of 
attorney at the time.  The representative became the Veteran's 
power of attorney on September 25, 2009, as reflected in the VA 
Form 21-22 on file.

The documents attached to the December 16, 2009, letter included 
(1) a letter from the representative dated March 6, 2009 noting 
attached filled-in VA Forms 21-527 and 21-4138; and (2) a VA Form 
21-527, signed by the Veteran and dated March 5, 2009.  All of 
these documents are date stamped as received by the RO on 
December 16, 2009.

Here, the law and regulation essentially state that the effective 
date for a claim for pension will be the date of claim or date 
entitlement arose, but cannot be earlier than date of claim.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Although the there is 
evidence that the Veteran provided the representative with a VA 
Form 21-527 dated March 3, 2009, the date stamp on that document 
showing receipt by VA clearly shows it was received by VA on 
December 16, 2009.  No communication to VA indicating an intent 
to apply for nonservice-connected pension benefits was received 
prior to September 30, 2009.  38 C.F.R. § 3.155(a).  

Even if entitlement arose prior to that date of claim, the later 
date is September 30, 2009, which is the date of claim for 
entitlement to nonservice-connected pension benefits, which was 
based upon the statement the Veteran submitted on that day 
requesting pension benefits. The Veteran has not alleged facts 
that he was incapable of submitting a claim for pension under the 
provisions of 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 
3.400(b)(1)(ii)(B).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
effective date earlier than September 30, 2009 is warranted for 
nonservice-connected pension benefits, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.

An effective date prior to September 30, 2009, for the grant of 
non-service connected pension, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


